Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 1 of 6
Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 2 of 6
Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 3 of 6
Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 4 of 6
Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 5 of 6
Case 19-40353   Doc 2   Filed 05/06/19 Entered 05/06/19 09:53:43   Desc Main
                            Document Page 6 of 6
